970 F.2d 766
Frank Elijah SMITH, Petitioner-Appellee, Cross-Appellant,v.Harry K. SINGLETARY, Respondent-Appellant, Cross-Appellee.
No. 90-3831.
United States Court of Appeals,Eleventh Circuit.
Aug. 18, 1992.

Carolyn Snurkowski, Asst. Atty. Gen., Dept. of Legal Affairs, Tallahassee, Fla., for appellant.
Billy H. Nolas, Ocala, Florida, Julie D. Naylor, Ocala, Fla., for appellee.
Appeal from the United States District Court for the Northern District of Florida.
Before TJOFLAT, Chief Judge, HATCHETT and EDMONDSON, Circuit Judges.
PER CURIAM:


1
In this capital case, the state trial judge prevented defense counsel from presenting and the jury from considering mitigating circumstances not listed in the Florida death penalty statute.   Fla.Stat. § 921.141.   The district court ruled that this Hitchcock v. Dugger, 481 U.S. 393, 107 S. Ct. 1821, 95 L. Ed. 2d 347 (1987), error was not harmless beyond a reasonable doubt.  Smith v. Dugger, 758 F. Supp. 688 (N.D.Fla.1990).


2
Our review indicates that the record well supports the district court's findings of fact, and the district court faithfully applied the Supreme Court's and this circuit's precedents to the facts.   This court is unable to say that the Hitchcock error is not harmful beyond a reasonable doubt.  Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967).


3
Accordingly, the district court is affirmed.*


4
AFFIRMED.



*
 The history of this case is found at Smith v. State, 424 So. 2d 726 (Fla.1982), cert. denied, 462 U.S. 1145, 103 S. Ct. 3129, 77 L. Ed. 2d 1379 (1983);  Smith v. State, 457 So. 2d 1380 (Fla.1984);  Smith v. Dugger, 840 F.2d 787 (11th Cir.1988);  Smith v. Dugger, 888 F.2d 94 (11th Cir.1989);  Smith v. State, 556 So. 2d 1096 (Fla.1990);  and Smith v. Dugger, 493 U.S. 1064, 110 S. Ct. 1104, 107 L. Ed. 2d 1012 (1990)